Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-18 and 20 are allowed
	The IDS filed on 10/14/2021 has been considered
Reasons for Allowance
3.    	The most representative prior arts to hereinafter Matsumoto) (US 2014/0009572), Kunihiko Kanai et al., (hereinafter Kanai) (US 2008/0192139) or Abe Koichi (hereinafter Koichi) (JP2013210572A) and further to Fuminori Irie et al., (hereinafter Irie) (US 2018/0124326) is overcome by the amended claims reciting a predicting unit configured to predict a range of a focus control position for a current section of the object corresponding to which is a current image capturing direction of the image capturing unit, based on the focus control position in capturing an image of a previous section of the object corresponding to which is a previous image capturing direction of the image capturing unit where the angle between the image capturing direction and the surface included in the object is different from the current image capturing direction stored by the recording unit, where the focusing range prediction is based on the focus control parameters evaluated from a previously captured and recorded image during a focus bracketing process.
	The analogous art to MINORU KANAI (CN1977526A), relies on a weighted focus detection areas comprising a series of W1…W9 focus windows to determine the subject’s focal length being calculated in a range of a plurality of portions of the shooting subject T and by applying a high-frequency filter to improve the image contrast in the area predicted for image capture, rather than relying on the previously captured image at a different angular direction as claimed.   
	A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/